              Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.68 Page 1 of 9
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                               FILED
                                         UNITED STATES DISTRICT COUR'"                                              MAY 1 0 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA                                    CLERK, U.S. DISTRICT COURT
                                                                                                            SOUTHERN DISTRICT OF CAUFORNIA
                 UNITED STATES OF AMERICA                             JUDGMENT IN A CRI                    RV               T/1        DEPUTY

                                    V.                                (For Offenses Committed On or After November I, 1987)
               VICTOR MEDINA-VELAZCO (I)
                  aka Victor Medina-Nelazco                              Case Number:          3:20-CR-03308-WQH

                                                                      Leah Weatherly Gonzales
                                                                      Defendant's Attorney
 USM Number                         96112-298
 •-
 THE DEFENDANT:
 ~     pleaded guilty to count(s)         1 of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, tbe defendant is adjudged guilty of such count(s), which involve tbe following offeose(s):

Title and Section/ Nature of Offense                                                                                       Count
8: 1326 - Removed Alien Found In The United States (Felony)                                                                  I




    The defendant is seotenced as provided in pages 2 through                   5            of this judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
D      The defeodant has been found not guilty on count(s)
D      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                             dismissed on tbe motion oftbe United States.
i:gi   Assessment: $100.00 imposed


•      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~      No fine                •      Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. WILLIAM Q. HA
                                                                    UNITED STATES D TRICT WDGE
           Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.69 Page 2 of 9
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                VICTOR MEDINA-VELAZCO (I)                                                 Judgment - Page 2 of 5
CASE NUMBER:              3:20-CR-03308-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Thirteen (13) months




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:                                       ·
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                3 :20-CR-03308-WQH
                Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.70 Page 3 of 9
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               VICTOR MEDINA-VELAZCO (I)                                                     Judgment - Page 3 of 5
     CASE NUMBER:             3 :20-CR-03308-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Three (3) years

                                              MANDATORY CONDITIONS
 I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3 :20-CR-03308-WQH
               Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.71 Page 4 of 9
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  VICTOR MEDINA-VELAZCO(!)                                                                Judgment - Page 4 of 5
   CASE NUMBER:                3:20-CR-03308-WQH


                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbeco111ing aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess;or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-03308-WQH
         Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.72 Page 5 of 9
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:           VICTOR MEDINA-VELAZCO (I)                                            Judgment - Page 5 of 5
 CASE NUMBER:         3 :20-CR-03308-WQH

                              SPECIAL CONDITIONS OF SUPERVISION

1.    If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
      illegally and report to the probation officer within 24 hours of any reentry into the United States;
      supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                       3:20-CR-03308-WQH
                     Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.73 Page 6 of 9
AO 245B (Rev. 11/16) Judgment in a Criminal Case
       Attachment - Statement of Reasons

DEFENDANT:                             Victor Medina-Velazco (I)
CASE NUMBER:                           3:20-CR-03308-WQH
DISTRICT:                              SOUTHERN DISTRICT OF CALIFORNIA

                                                                           STATEMENT OF REASONS
                                                                            (Not for Public Disclosure)
       Sections I, II, III, IV, and VII ofthe Statement ofReasons form must be completed in all felony and Class A misdemeanor cases.

  I.       COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

           A. ~ e court adopts the presentence '.nvest'.gat'.on report ~thou! chang~.
           B.   D The court adopts the presentence mves!Igat10n report with the followmg changes: (Use Sechon VIII ifnecessory)
                         (Check all that apply and specify court determination,findings, or comments, referencing paragraph numbers in the presentence report)
                1.       D Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court (briefly summarize the changes,
                               including changes to base offense level, or specific offense characteristics):


                2.       D         Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court (briefly summarize the changes,
                                   including changes to victim-related adjustments, role in the offense, obstrnction ofjustice, multiple counts, or acceptance of responsibility):


                3.       D      Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court (briefly summarize the
                                changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations):


                4.       D      Additional Comments or Findings (include comments or factual findings concerning any information in the presentence report, including
                                iriformation that the Federal Bureau ofPrisons may rely on when it makes inmate classification, designation, or
                                programming decisions; any other rulings on disputed portions of the pre sentence investigation report; identification of those portions of the
                                report in dispute but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not
                                consider it):




          C.    D    The record estab;lisbes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                         Applicable Sentencing Guideline (if more than one guideline applies, list the guideline producing the highest offense level): _ _ _ _ __

 II       COURT FINDINGS ON MANDATORY MINIMUM SENTENCE (Check all that apply.)

           A.        •         One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or above the
                               applicable mandatory minimum term.

           B.        •         One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
                               the mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

                               •         findings of fact in this case (Specify):


                               •         substantial assistance (18 U.S.C. § 3553(e))
                               •         the statutory safety valve (18 U.S.C. § 3553(!))

           C.   y             No count of conviction carries a mandatory minimum sentence.

 ill.    COURT DETERMINATION OF GUIDELINE RANGE (BEFORE DEPARTURES OR VARIANCES):
           Total Offense Level:                                                         16
           Criminal History Category:                                                   II
           Guideline Range (afte, application of§5GI.l and §5Gl.2):                     15 to 21 months
           Supervised Release Range:                                                    I to 3 years
           Fine Range:

  IZ]      Fine waived or below the guideline range because of inability to pay.
                            Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.74 Page 7 of 9
AO 245B (Rev. 11/16) Judgment in a Criminal Case                                                             Not for Public Disclosure
Attachment - Statement of Reasons

DEFENDANT:                               Victor Medina-Velazco(!)
CASE NUMBER:                             3:20-CR-03308-WQH
DISTRICT:                                SOUTHERN DISTRICT OF CALIFORNIA

                                                                           STATEMENT OF REASONS

    IV. GUIDELINE SENTENCING DETERMINATION (Check all that apply)

            A.      D        The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range does not
                             exceed 24 months.
            B.      D        The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range exceeds
                             24 months, and the specific sentence is imposed for these reasons; _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . (Use Section VIII if necessary)


            D. rhe
            C ~ h e court departs from the guideline range for one or more reasons provided in the Guidelines Manual. (Also complete Section V)
                                 court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section VI)
                                                                                                                                                                              ·



    V.       DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (If applicable)
            A. The sentence imposed departs (Check only one):
                    D       above the guideline range
                  · ~ o w the guideline range


            B. Motion for departure before the court pursuant to (Check all that apply and specify reason(s) in sections C and D):
                   1.               Plea Agreement
                                     D      binding plia agreement for departure accepted by the court
                                ·T          plea agreement for departure, which the court finds to be reasonable
                                     D      plea agreement that states that the government will not oppose a defense departure motion
                   2.               Motion Not Addressed in a Plea Agreement
                                    •       government motion for departure

                                    •       defense motion for departure to which the government did not object
                                    D       defense motion for departure to which the government objected
                                    D       joint motion by both parties
                   3.               Other
                                    D       Other than a plea agreement or motion by the parties for departure


            C.      Reasons for departure (Check all that apply):

•        4Al.3          Criminal History Inadequacy
                                                                 •     5K2.l      Death
                                                                                                                         •     5K2.12      Coercion and Duress
•        5Hl.l          Age
                                                                 •     5K2.2      Physical Injury
                                                                                                                         •     5K2.13      Diminished Capacity
•        5Hl.2          Education and Vocational Skills          •     5K2.3      Extreme Psychological Injury           •     5K2.14      Public Welfare
•        5Hl.3          Mental and Emotional Condition           •     5K2.4      Abduction or Unlawful Restraint        •     5K2.!6      Voluntary Disclosure of Offense.
•        5Hl.4          Physical Condition
                                                                 •     5K2.5      Property Damage or Loss                •     5K2.17      High-Capacity Semiautomatic Weapon
•        SHl.5          Employment Recorcj
                                                                 •     5K2.6      Weapon
                                                                                                                         •     5K2.18      Violent Street Gang
•        SHl.6          Family Ties and Responsibilities         •     5K2.7      Disruption of Government               •     5K2.20      Aberrant Behavior
                                                                                  Function
•        SHl.ll         Military Service                         •     5K2.8      Extreme Conduct                        •     5K2.21      Dismissed and Uncharged Conduct
•        SHl.11         Charitable Service/Good Works            •     5K2.9      Criminal Purpose
                                                                                                                         •     5K2.22      Sex Offender Characteristics
•        SKl.l          Substantial Assistance                   •     5K2.10     Victim's Conduct                       •     5K2.23      Discharged Tenns of Imprisonment
•        5K2.0          Aggravating/Mitigating                   •     5K2.ll     Lesser Hann                            •     5K2.24      Unauthorized Insignia
                        Circumstances                                                                                 ~
                                                                                                                       5K3. I     Early Disposition Program (EDP)
•        Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guide · es Manual (see "List of Departure Provisions"
         following the Index in the Guidelines Manual). (Please specify):



              D.        •                     State the basis for the departure. (Use Section VIII if necessary)
                   Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.75 Page 8 of 9
AO 245B (Rev. 11/16) Judgment in a Criminal Case                                                      Not for Public Disclosure
Attachment - Statement of Reasons

DEFENDANT:                        Victor Medina-Velazco (I)
CASE NUMBER:                      3:20-CR-03308-WQH
DISTRICT:                         SOUTHERN DISTRICT OF CALIFORNIA

                                                                      STATEMENT OF REASONS

  VI.    COURT DETERMINATION FOR AVARIANCE (If applicable)
          A. The sentence imposed is (Check only one):
             D above the guideline range
             ~ o w the guideline range

         B. Motion for a variance before the court pursuant to (Check all that apply and specify reason(s) in sections C and D):
              1.                  Plea Agreement
                                  D   binding plea agreement for a variance accepted by the court
                              ~ a agreement for a variance, which the court finds to be reasonable
                                  D plea agreement that states that the government will not oppose a defense motion for a variance
              2.                  Motion Not Addressed in a Plea Agreement
                                  D   government motion for a variance
                                  D defense motion for a variance to which the government did not object
                                  D defense motion for a variance to which the government objected
                                  D joint motion by both parties
              3.                  Other
                                  D   Other than a plea agreement or motion by the parties for a variance
        C.    18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
              D     The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(l)
                     •      Mens Rea                               •         Extreme Conduct                      D   Dismissed/Uncharged Conduct
                     •      Role in the Offense                    •         Victim Impact
                     D      General Aggravating or Mitigating Factors (Specify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              D      The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(l)
                    D       Aberrant Behavior                       D        Lack of Youthful Guidance
                    D       Age                                     D       Mental and Emotional Condition
                    •       Charitable Service/Good Works          •        Military Service
                    •       Community Ties                         •        Non-Violent Offender
                    •       Diminished Capacity                    •        Physical Condition
                    •       Drug or Alcohol Dependence             •        Pre-sentence Rehabilitation
                    •       Employment Record                      •        Remorse/Lack of Remorse
                    •       Family Ties and Responsibilities       •        Other (Specify):
                    •       Issues with Criminal History (Specify):

             D     To reflect the seriousness of the offense, to promote respect for thy law, and to provide just punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
             D     To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
             D     To protect the public from further crimes of the deferidant (18 U.S.C. § 3553(a)(2)(C))
             D     To provide the defendant with.needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
             D     To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
             D     To provide the defendant with other correctional treatment in the most effective marmer (18 U.S.C. § 3553(a)(2)(D))
             D     To avoid unwarranted sentencing disparities among defendants (18 U.S.C. §"3553(a)(6)) (Specify in section D)
             D     To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
             D     Acceptance of Responsibility                    D     Conduct Pre-trial/On Bond   D      Cooperation Without Government Motion for Departure
             D     Early Plea Agreement                            D     Global Plea Agreement
             D     Time Served (not counted in sentence)           •     Waiver ofindictment         D      Waiver of Appeal
             D     Policy Disagreement with t,he Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007). (Specify) .·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


             D     Other(Specify).:_- - - - - - - - - - - - - - - - - - - - - - - = - - - - - - - - - - - - - - - -

        D. State the basis for a variance. (Use Section VIII if necessary)                          (!'e;v1~{              7
                  Case 3:20-cr-03308-WQH Document 39 Filed 05/10/21 PageID.76 Page 9 of 9
AO 245B (Rev. 11/16) Judgment in a Criminal Case                                           Not for Public Disclosure
Attachment- Statement of Reasons

DEFENDANT:                    Victor Medina-Velazco (I)
CASE NUMBER:                  3:20-CR-03308-WQH
DISTRICT:                     SOUTHERN DISTRICT OF CALIFORNIA

                                                            STATEMENT OF REASONS

  VII.   COURT DETERMINATIONS OF RESTITUTION

         A.   y        Restitution not applicable.

         B. Total amount of restitution: $.00

         C. Restitution not ordered (Check only one):

                  1.     D     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because the
                               number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).

                  2.     D     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                               determining complex issues of fact and relating them to the cause or amount of the victims' losses would complicate or
                               prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed by the
                               burden on the sentencing process under 18 U.S.C .. § 3663A(c)(3)(B).

                  3.     D     For other offenses for which restitution is authorized wider 18 U.S.C. § 3663 and/or required by the sentencing guidelines,
                               restitution is not ordered because the complication and prolongation of the sentencing process resulting from the fashioning of
                               a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. § 3663(a)(l)(B)(ii).

                  4.     D     For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or 3663A,
                               restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5)).

                  5.     D    For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or 3663A,
                              restitution is not ordered because the victim(s) elected to not participate in any phase of detennining the restitution order (18
                              U.S.C. § 3664(g)(l)).

                  6.     D    Restitution is not ordered for other reasons. (Explain)

         D.   •        Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

  VIII. ADDITIONAL BASIS FOR THE SENTENCE IN TIDS CASE (If applicable)




    Defendant's Soc. Sec. No.:                P·
    Defendant's Date of Birth:                07/28/1987
    Defendant's Residence Address:            Domicilio Conocido, Mexico
    Defendant's Mailing Address:              Same as above

                                                                                           May 3, 2021
                                                                                           Date oflmposition of Judgment




                                                                                           ~
                                                                                           Honorable William Q. Hayes , U.S. District Judge
                                                                                           Name and Title of Judge

                                                                                                    ,-f/4/1/
                                                                                           Date Signe
